                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                   v.

    JOHN PEARL SMITH, II,                        Case No. 3:16-cr-00086-SLG-1

                           Defendant.


    ORDER REGARDING MOTION TO PRECLUDE MENTAL HEALTH DEFENSE OR
              EVIDENCE DURING THE GUILT PHASE OF TRIAL

         Before the Court at Docket 497 is the government’s Motion to Preclude Defendant

from Raising a Mental Health Defense or Presenting Evidence Related to his Mental

Health During the Guilt Phase of Trial. Defendant John Pearl Smith, II, responded in

opposition at Docket 508. The government replied at Docket 512.

         Federal Rule of Criminal Procedure 12.2 requires that if the defendant intends to

raise an insanity defense or introduce expert testimony relating to his mental condition,

he must notify the government “in writing within the time provided for the filing of a pretrial

motion or at any later time the court sets . . . .” Here, the deadline for Mr. Smith to file

Rule 12.2 notices relating to the guilt phase of his capital trial was August 1, 2019. 1 The

government seeks an order prohibiting Mr. Smith from raising an Atkins claim or a mental

health defense or from presenting mental health evidence in the guilt phase of his capital

trial because the defense did not file a Rule 12.2 notice by the August 1, 2019 deadline.2


1
    Docket 420 (scheduling order).
2
    Docket 497 at 5–6.
Mr. Smith acknowledges that he has not filed a Rule 12.2 notice regarding the guilt phase

of trial, but maintains that “counsel would be duty-bound to bring [an Atkins] claim to the

Court’s attention if facts present themselves” and that “[c]ounsel will continue to bring

newly discovered issues to this Court if the Sixth Amendment requires them to do so.” 3

The government replies that Mr. Smith should be “bound by his decision” that mental

health “defenses are not justified. He should not be given an opportunity to assert

otherwise at a later date.” 4

          “Rule 12.2 is designed to insure that both the defendant and the Government have

ample opportunity to investigate the facts” related to a Rule 12.2 notice. 5 The Advisory

Committee Notes state that the objective of this rule is to provide the government “time

to prepare to meet the issue, which will usually require reliance upon expert testimony.” 6

Thus, Rule 12.2’s focus is on preventing the need “for a continuance in the middle of a

trial, thus unnecessarily delaying the administration of justice.” 7

          The defense did not provide any applicable notice by the August 1, 2019 deadline.

The Court intends to enforce its pretrial deadlines. 8 Accordingly, the defense shall not



3
    Docket 508 at 2, 5.
4
    Docket 512 at 2–3.
5
    United States v. Winn, 577 F.2d 86, 89 (9th Cir. 1978).
6
    Advisory Committee Notes to Fed. R. Crim. P. 12.2.
7
    Advisory Committee Notes to Fed. R. Crim. P. 12.2.
8
  Cf. United States v. Ornelas, 906 F.3d 1138, 1150 (9th Cir. 2018), cert. denied sub nom.
Moreno Ornelas v. United States, 139 S. Ct. 2638, 204 L. Ed. 2d 286 (2019) (finding no error in
the district court excluding a late-noticed defense witness, as the court “simply enforce[d] the
[district court’s] earlier pretrial order setting disclosure deadlines”) (alterations in original, internal
quotations omitted).

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re: Motion to Preclude Mental Health Defense or Evidence During the Guilt Phase of
Trial
Page 2 of 3
introduce a mental health defense or mental health evidence during the guilt phase of

trial. However, the defense may by motion seek to revisit this order by demonstrating

good cause for permitting a late filing. 9

       In light of the foregoing, IT IS ORDERED that the motion at Docket 497 is granted.

       DATED this 13th day of September, 2019, at Anchorage, Alaska.

                                                         /s/ Sharon L. Gleason
                                                         UNITED STATES DISTRICT JUDGE




9
 Fed. R. Crim. P. 12.2(a), (b) (“the court may, for good cause, allow the defendant to file the
notice late . . .”).

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re: Motion to Preclude Mental Health Defense or Evidence During the Guilt Phase of
Trial
Page 3 of 3
